Citation Nr: 0402707	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for status post 
anterior and posterior L4-S1 fusion with instrumentation, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran had active service from March 1971 to January 
1973 and from April 1982 until October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefits sought on 
appeal.


REMAND

Additional development is necessary in the current appeal for 
the following reasons. 

With respect to the claim of entitlement to an increased 
rating for status post anterior and posterior L4-S1 fusion 
with instrumentation, as noted by the Board in its February 
2003 letter to the veteran, the regulations pertaining to 
Diagnostic Code 5293, intervertebral disc syndrome, were 
revised, effective September 23, 2002. 67 Fed. Reg. 54345-
54349 (2002).  Where, as here, the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As such, although 
the Board acknowledges that the veteran was afforded a VA 
examination in July 2000, in light of the revision of the 
criteria for evaluating intervertebral disc syndrome, the 
Board is of the opinion that an updated examination should be 
accomplished to determine the current nature of the veteran's 
low back disability.

With respect to the claim of entitlement to an increased 
rating for hypertension, an examination is necessary as the 
only recent clinical evidence on file pertaining to that 
disability is contained in a July 2000 VA examination report, 
almost four years ago.  Moreover, the July 2000 VA 
examination included an EKG which suggested an inferior wall 
infarct of indeterminate age.  This might have a bearing on 
the rating to be assigned.

In addition, review of the claims file does not show that the 
RO has sought to obtain any pertinent clinical records in 
connection with the present claim.  While there is a May 1999 
letter addressed to a physician requesting a report of 
findings and diagnosis regarding a heart condition, that 
letter and resulting statement from the physician does not 
pertain to the veteran but rather erroneously pertains to 
another veteran.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board notes that the determination of the low back 
disability and hypertension claims has a potential impact on 
the Board's decision with respect to the TDIU issue. As such, 
the Board finds that these increased rating claims are 
inextricably intertwined with the TDIU issue.  Therefore a 
decision by the Board on the veteran's total rating claim 
would at this point be premature.  See Harris v. Derwinski, 1 
Vet. App 180, 183 (1991) (two issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Hence, 
the Board's resolution of the TDIU claim at the present time 
would be premature.

In re-adjudicating the veteran's entitlement to a TDIU, the 
RO must give meaningful consideration to the provisions of 38 
C.F.R. § 4.16(b) (2003), which sets forth the procedures for 
assignment of a TDIU on an extra-schedular basis. Thus, if 
after adjudicating the low back increased rating claim, the 
RO determines that the percentage requirements of 38 C.F.R. § 
4.16(a) are not met, the RO must fully and clearly set forth 
a discussion of 38 C.F.R. § 4.16(b).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:  

1.  The RO must ask the veteran to 
identify health care providers, both VA 
and non-VA, who have examined or treated 
him for his low back disability or 
hypertension since discharge from service 
in October 1995.  The RO should request 
all such medical records pertinent to 
treatment and/or examination of those 
disabilities that are not now in the 
file.  The RO should seek all such 
reports and not just a summary report of 
findings and diagnosis.  Any such records 
identified by the veteran and obtained 
should be associated with the claims 
folder.  If any requested records cannot 
be found, ask for specific confirmation 
of that fact.  All attempts to obtain the 
cited records should be documented in the 
claims file.

2.  Thereafter, make arrangements with 
the appropriate VA medical facility to 
schedule the veteran for VA examinations 
as follows:

a.  to determine the nature, extent, 
frequency and severity of the veteran's 
orthopedic and neurologic impairment 
related to service-connected low back 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in a report of the examination.

With respect to the veteran's orthopedic 
pathology, the examiner should identify 
and express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion and 
the presence or absence of muscle spasm) 
of the veteran's low back disability.  
The examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
In rendering this opinion, the orthopedic 
examiner should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the low 
back.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of low back.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  In addition, if 
possible, the examiner should state 
whether the low back disability has been 
productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes. With respect to the 
veteran's neurological impairment, the 
examiner should also identify all 
neurological symptoms of any 
intervertebral disc syndrome and express 
an opinion as to their severity. 

b.  to determine the nature, extent, and 
severity of the veteran's impairment 
related to service-connected 
hypertension.  The examiner should 
perform all indicated studies, note 
whether the claims file was reviewed 
prior to the examination, and offer a 
medical opinion as to: 1) a full 
description of the veteran's symptoms 
related to hypertension and their effects 
upon the veteran's ordinary activity, 
including his ability to secure or follow 
a substantially gainful occupation; 
2) whether the veteran has had a 
myocardial infarction relatable in part 
to his service-connected hypertension; 
and 3) whether continuous medication is 
required for control of hypertension with 
a history of diastolic blood pressure 
predominantly 100 or more.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

c.  With respect to the service-connected 
low back disability and hypertension, the 
examiners of the respective examinations 
should also be requested to opine as to 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected disabilities alone render him 
unable to secure or follow a 
substantially gainful occupation.  The 
examiners should be informed that the 
veteran's service-connected disabilities 
consist of his status post anterior and 
posterior L4-S1 fusion with 
instrumentation, and hypertension.  

The examiners in each respective 
examination must set forth in an 
examination report the requested findings 
and the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.  The 
claims folder should be made available to 
the examiners for review in conjunction 
with the examinations, and the examiners 
should acknowledge such review in the 
examination reports.

3.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
a disability rating in excess of 40 
percent for a low back disability, 
entitlement to a disability rating in 
excess of 10 percent for hypertension, 
and entitlement to a TDIU rating.  In 
doing so, the RO must specifically 
consider the criteria for rating low back 
disability set forth in Diagnostic Code 
5293 as in effect both prior to, and 
from, September 23, 2002.  

The readjudication of the claim for a 
TDIU should include consideration on an 
extra-schedular basis under the 
provisions of 38 C.F.R. § 4.16(b).  The 
RO should consider the claim in light of 
all pertinent evidence and legal 
authority, to include the concept of 
"marginal employment," pursuant to 38 
C.F.R. § 4.16(a).  The RO must provide 
full reasons and bases for its 
determinations.

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




